Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 18-cv-0550-WJM-NRN

   RACHEL BRAYMAN, on behalf of herself and all similarly situated persons,

          Plaintiff,

   v.

   KEYPOINT GOVERNMENT SOLUTIONS, INC., a Delaware corporation,

          Defendant.


                ORDER ADOPTING IN PART AND REJECTING IN PART
           MAGISTRATE JUDGE’S MARCH 17, 2020 RECOMMENDATION, AND
                   GRANTING PLAINTIFF’S MOTION TO AMEND


          Plaintiff Rachel Brayman (“Brayman”) brings this action against Defendant

   KeyPoint Government Solutions, Inc. (“KeyPoint”), for alleged violations of the Fair

   Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. (ECF No. 1.) Brayman’s FLSA

   claim concerns KeyPoint’s alleged failure to properly compensate a certain class of

   employees known as “Investigators” for overtime hours worked, and an alleged policy of

   unlawfully prohibiting overtime in certain circumstances. (Id. ¶¶ 20–25.)

          This matter is before the Court on United States Magistrate Judge N. Reid

   Neureiter’s Report and Recommendation dated March 17, 2020 (“Recommendation”)

   (ECF No. 256), which recommends that this Court grant Brayman’s Opposed Motion for

   Leave to Amend the Complaint to Add Party and Claims (“Motion to Amend”) (ECF

   No. 222). The Recommendation is incorporated herein by reference. See 28 U.S.C.

   § 636(b)(1)(B); Fed. R. Civ. P. 72(b).
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 2 of 15




          KeyPoint filed a timely objection to the Recommendation (“Objection”). (ECF

   No. 258.) For the reasons explained below, the Court overrules KeyPoint’s specific

   objections and adopts most of the Recommendation, but rejects it as to a particular

   time-barred claim. As to that claim, however, the Court accepts Brayman’s proposal to

   add another named plaintiff for whom that claim is not time-barred. The Court will also

   strike, without prejudice, the motion to compel arbitration contained within the Objection.

                                   I. RULE 72(b) STANDARD

          When a magistrate judge issues a recommendation on a dispositive matter, 1

   Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

   novo any part of the magistrate judge’s [recommendation] that has been properly

   objected to.” An objection to a recommendation is properly made if it is both timely and

   specific. United States v. 2121 East 30th St., 73 F.3d 1057, 1059–60 (10th Cir. 1996).

   An objection is sufficiently specific if it “enables the district judge to focus attention on

   those issues—factual and legal—that are at the heart of the parties’ dispute.” Id. at

   1059. In conducting its review, “[t]he district judge may accept, reject, or modify the

   [recommendation]; receive further evidence; or return the matter to the magistrate judge

   with instructions.” Fed. R. Civ. P. 72(b)(3).

                                        II. BACKGROUND

          Brayman filed this lawsuit on March 8, 2018. (ECF No. 1.) Brayman moved for

   FLSA conditional collective action certification on April 6, 2018. (ECF No. 22.) On May


          1
            D.C.COLO.LCivR 72.3(a) specifies that a motion to amend is considered “dispositive.”
   There is some dispute in this District about whether a motion to amend to assert a claim for
   exemplary damages is dispositive, see Sunflower Condo. Ass’n, Inc. v. Owners Ins. Co., 2018
   WL 1755784, at *1 (D. Colo. Apr. 12, 2018); Grabau v. Target Corp., 2008 WL 179442, at *5 (D.
   Colo. Jan. 17, 2008), but Brayman’s Motion to Amend is not of that nature.



                                                   2
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 3 of 15




   22, 2018, the parties submitted their proposed scheduling order, which included the

   following:

                 In light of the fact that Plaintiff’s motion for conditional class
                 [sic] certification is currently pending, the parties propose the
                 Court refrain from setting deadlines identified below as the
                 scope of discovery and the case will be affected by whether
                 an FLSA collective class is certified. Within thirty (30) days
                 after the Court[’s] ruling on Plaintiff’s motion or after the end
                 of the FLSA notice period, whichever is later, the parties will
                 submit a proposed scheduling order for the Court’s
                 consideration on the below deadlines.

   (ECF No. 39 at 9.) Among the “below deadlines” was the deadline for joinder of parties

   and amendment of pleadings. (Id.) The magistrate judge (then, U.S. Magistrate Judge

   Michael J. Watanabe, who has since retired) adopted this proposal, without change, in

   the Scheduling Order. (ECF No. 42 at 9.)

          The Court granted FLSA conditional collective action certification on November

   1, 2018. See Brayman v. KeyPoint Gov’t Sols., Inc., 2018 WL 5776373 (D. Colo. Nov.

   1, 2018) (ECF No. 69) (“Brayman I”). Normally that would have set in motion the

   process of sending notice, but KeyPoint soon after filed a motion for reconsideration.

   (ECF No. 73.) The Court resolved that motion on August 7, 2019. See Brayman v.

   KeyPoint Gov’t Sols., Inc., 2019 WL 3714773 (D. Colo. Aug. 7, 2019) (ECF No. 149)

   (“Brayman II”). Brayman’s counsel then began transmitting notices to potential opt-in

   plaintiffs, and the notice period ended on November 22, 2019. (ECF No. 222-1 ¶ 3.)

   Not long after, the Court issued a third ruling, this one regarding the effects of an

   exception to the arbitration agreement that some KeyPoint employees signed. See

   Brayman v. KeyPoint Gov’t Sols., Inc., 2019 WL 6838950 (D. Colo. Dec. 16, 2019)

   (ECF No. 217) (“Brayman III”).

          The end of the notice period triggered the parties’ duty to propose an amended


                                                 3
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 4 of 15




   scheduling order with dates for, among other things, joinder of parties and amendment

   of pleadings. (ECF No. 42 at 9.) The parties submitted the proposed amended

   scheduling order on December 4, 2019, proposing a January 13, 2020 deadline for

   joinder and amendment. (ECF No. 215 at 15.) The magistrate judge (now, Judge

   Neureiter) adopted this proposal, making it a part of the Amended Scheduling Order.

   (ECF No. 218 at 16.)

          On January 13, 2020 (the joinder/amendment deadline), Brayman filed the

   Motion to Amend currently at issue. (ECF No. 222.) Brayman proposes adding a new

   named plaintiff: Adriana Ponce, who worked for KeyPoint in California “from

   approximately June 2014 to October 2016.” (ECF No. 222-2 ¶¶ 13–14.) Brayman also

   proposes adding five causes of action, all arising under California statutes, regulations,

   and/or administrative orders:

          •      failure to pay overtime wages (“Claim 2”);

          •      failure to provide accurate itemized wage statements (“Claim 3”);

          •      failure to provide rest breaks and meal periods (“Claim 4”);

          •      failure to pay “final wages” to those who have left KeyPoint’s employ

                 (“Claim 5”); and

          •      unfair competition, by engaging in the acts and practices all of the

                 previous claims (“Claim 6”).

   (Id. at 9–16.) Finally, Brayman proposes a Rule 23 class action for all California-based

   “Investigators” for KeyPoint, with Ponce acting as class representative. (Id. at 6–9.)

                                    III. RULE 15(a) STANDARD

          Under Federal Rule of Civil Procedure 15(a), a court should allow a party to



                                                4
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 5 of 15




   amend its pleadings “when justice so requires.” “[T]he grant or denial of an opportunity

   to amend is within the discretion” of the Court, but an “outright refusal to grant [such]

   leave without any justifying reason” is an abuse of discretion. Foman v. Davis, 371 U.S.

   178, 182 (1962). Refusing leave to amend is generally only justified upon a showing of

   “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

   cure deficiencies by amendments previously allowed, undue prejudice to the opposing

   party by virtue of allowance of the amendment, [or] futility of amendment.” Id.

                                            IV. ANALYSIS

          KeyPoint’s Objection asserts the same challenges to Brayman’s Motion to

   Amend as KeyPoint asserted in its previous response brief before Judge Neureiter.

   (Compare ECF No. 240 with ECF No. 258.) KeyPoint says that Brayman’s motion

   should be denied on account of undue delay, prejudice to KeyPoint, and futility of

   amendment, and that the Court should otherwise decline supplemental jurisdiction. The

   Court will address these arguments in turn.

   A.     Undue Delay

          KeyPoint emphasizes that Brayman knew from the beginning stages of the

   lawsuit—when three California residents opted in—that California claims could be a part

   of this lawsuit, yet Brayman waited almost two years to assert California claims. (ECF

   No. 240 at 4–7.)2 Judge Neureiter rejected this argument because Brayman’s Motion to

   Amend was still timely under the Amended Scheduling Order, and KeyPoint had not

   “cited a single case, Tenth Circuit or otherwise, where a motion for leave to amend [that

   was] filed before the amendment deadline expired was held to be untimely.” (ECF No.

          2
          It is not clear from the opt-in notices where any opt-in plaintiff lives or works, but
   Brayman does not dispute that three of the early opt-ins are from California.



                                                    5
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 6 of 15




   256 at 4–5.) KeyPoint objects that Judge Neureiter was wrong to consider a by-the-

   deadline motion as timely per se for purposes of a Rule 15(a). (ECF No. 258 at 11–12.)

          The Court need not decide whether a by-the-deadline motion is timely per se.

   “[D]elay alone is an insufficient ground to deny leave to amend. At some point,

   however, delay will become undue, placing an unwarranted burden on the court, or will

   . . . become prejudicial, placing an unfair burden on the opposing party.” Minter v.

   Prime Equip. Co., 451 F.3d 1196, 1205 (10th Cir. 2006) (internal quotation marks

   omitted; alterations in original). Thus, the real question is burden upon the Court or

   prejudice to KeyPoint. KeyPoint makes no burden argument on the Court’s behalf, and

   KeyPoint’s prejudice argument is discussed in Part IV.B, below.

          In addition, the parties specifically agreed to defer even proposing an

   amendment deadline until after the opt-in notice period had run. Even if a by-the-

   deadline motion is not timely per se, the Court would not find Brayman’s motion

   untimely under the circumstances here. Accordingly, the Court adopts this portion of

   the Recommendation.

   B.     Undue Prejudice

          KeyPoint argued to Judge Neureiter that Brayman’s proposed amended

   complaint raises “wholly different claims,” requires “duplicative discovery,” and will

   require costly additional briefing (i.e., a motion to dismiss, and, if that does not succeed,

   a Rule 23 class certification motion that will necessarily overlap with questions of

   arbitrability). (ECF No. 240 at 7–11 (capitalization normalized).) Judge Neureiter

   rejected these arguments, finding that Brayman’s proposed new claims are not

   significantly different from her FLSA claims, and that additional discovery would not

   create undue prejudice. (ECF No. 256 at 5–6.)


                                                 6
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 7 of 15




          Having considered the matter de novo, the Court agrees with Judge Neureiter.

   “Courts typically find prejudice only when the amendment unfairly affects the defendants

   in terms of preparing their defense to the amendment. Most often, this occurs when the

   amended claims arise out of a subject matter different from what was set forth in the

   complaint and raise significant new factual issues.” Minter, 451 F.3d at 1208 (10th Cir.

   2006) (internal quotation marks and citation omitted). If the proposed amendments

   “track the factual situations set forth in [previous or subsisting claims],” then prejudice is

   highly unlikely. Gillette v. Tansy, 17 F.3d 308, 313 (10th Cir. 1994).

          The proposed California state-law claims may raise new factual issues (such as

   regarding wage statements), but they do not arise out of a subject matter different from

   what was set forth in the original complaint. Indeed, at oral argument before Judge

   Neureiter, Brayman’s counsel conceded that the new California claims stand or fall with

   the FLSA claims:

                 [I]f plaintiffs lose on their FLSA overtime claim, then the jury
                 is saying these employees were paid for all hours worked. If
                 they’re paid for all hours worked, their wage statements are
                 accurate, so there is no liability under that claim. They’ve
                 been paid for their final wages due, no liability again.
                 They’ve been paid for their meal and rest break periods
                 under California law.

   (ECF No. 257 at 33.) With that understanding, the Court finds that the new claims are

   not so different as to create prejudice on that account.

          As for duplicative discovery, the Court finds KeyPoint’s arguments mostly

   nonspecific, and otherwise unpersuasive. (See ECF No. 240 at 9; ECF No. 258 at 8.)

   Yes, additional discovery will be needed, but the Court does not find that to be undue

   prejudice under the circumstances. Indeed, if additional discovery, without more, was

   deemed to be sufficient prejudice, Rule 15(a)’s presumption of liberal amendment would


                                                 7
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 8 of 15




   frequently be thwarted. See, e.g., Calderon v. Kan. Dept. of Soc. & Rehab. Servs., 181

   F.3d 1180, 1186 (10th Cir.1999) (“The liberal granting of motions for leave to amend

   reflects the basic policy that pleadings should enable a claim to be heard on its

   merits.”).

          Finally, as for additional motion practice, some of that is within KeyPoint’s

   control. Nothing compels it to move to dismiss, for example. But even if KeyPoint feels

   obligated to move to dismiss (such as to try and prevent certain discovery), again, the

   Court sees no undue prejudice here.

          For these reasons, the Court adopts this portion of the Recommendation.

   C.     Futility

          Proposed amendments are futile when the amended complaint “would be subject

   to dismissal for any reason.” Watson ex rel. Watson v. Beckel, 242 F.3d 1237, 1239–40

   (10th Cir. 2001). Here, the futility question revolves around whether Ponce’s state-law

   claims are time-barred, which in turn implicates the doctrine of “relation back”: “An

   amendment to a pleading relates back to the date of the original pleading when,” among

   other things, “the amendment asserts a claim or defense that arose out of the conduct,

   transaction, or occurrence set out—or attempted to be set out—in the original pleading.”

   Fed. R. Civ. P. 15(c)(1)(B). 3 This standard is not satisfied “when [the proposed

          3
            It is not clear that this rule was meant to apply to adding new claims by way of adding
   new parties who, in turn, assert new claims that the preexisting plaintiffs could never have
   brought (Brayman worked for KeyPoint in New Jersey, see ECF No. 1 ¶ 10, so she could not
   have brought a California state-law claim). Cf. Zorrilla v. Carlson Restaurants Inc., 255 F. Supp.
   3d 465, 476–77 (S.D.N.Y. 2017) (adopting a test for evaluating relation back when the plaintiff
   seeks to add new claims through new plaintiffs); 6A Charles Alan Wright et al., Federal Practice
   & Procedure § 1501 (3d ed., Apr. 2020 update) (generally discussing the issues raised by
   adding plaintiffs, not just claims, through Rule 15(c)). But, as will become clear below, KeyPoint
   argues only that Rule 15(c)(1)(B) is not satisfied under the circumstances of this case, not that
   Rule 15(c)(1)(B) is the wrong authority to begin with. The Court therefore will not explore this
   matter further.


                                                   8
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 9 of 15




   amendment] asserts a new ground for relief supported by facts that differ in both time

   and type from those the original pleading set forth.” Mayle v. Felix, 545 U.S. 644, 650

   (2005).

          KeyPoint argued before Judge Neureiter that the proposed amendment is mostly

   futile, because the statute of limitations has run on all but one of the proposed new

   claims. Specifically:

                 Ponce last worked for Defendant on October 7, 2016.
                 Ponce’s claim for failure to provide accurate wage
                 statements under Labor Code section 226 [Claim 3] is
                 subject to a one-year statute of limitations under California
                 Code of Civil Procedure section 340(a). Ponce had to file
                 her claim no later than October 6, 2017, which she failed to
                 do. Ponce’s claims for (1) failure to pay overtime under
                 California law [Claim 2]; (2) failure to provide meal and rest
                 periods under California law [Claim 4]; and (3) the willful
                 failure to timely pay final wages [Claim 5] are subject to a
                 three-year statute of limitations under California Code of Civil
                 Procedure section 338(a). Ponce had to file these claims no
                 later than October 6, 2019. She did not do so.

   (ECF No. 240 at 11–12 (certain citations omitted).) As for unfair competition (Claim 6),

   KeyPoint conceded that the applicable four-year statute of limitations had not expired

   and “Ponce can pursue this claim in California.” (Id. at 12 n.5.) But, as for the time-

   barred claims, KeyPoint argued that relation back is not available because those claims

   are too different from the FLSA claim to meet the Rule 15(c)(1)(B) standard. (ECF

   No. 240 at 12–14.)

          Brayman, in her reply brief, asserted that Rule 15(c)(1)(B) applies, but appeared

   to concede that Claim 3 is time-barred regardless of relation back because the one-year

   statute of limitations expired in October 2017, about five months before Brayman filed

   this action. (ECF No. 246 at 8.) Brayman therefore attached to her reply brief a revised

   proposed amended complaint, proposing another named plaintiff, Dana McCarthy, as


                                                9
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 10 of 15




    class representative for Claim 3. (Id.) McCarthy worked for KeyPoint through January

    2020. (Id.)

           Judge Neureiter concluded that Brayman’s proposed new claims meet the plain

    language of Rule 15(c)(1)(B): “the amendment asserts a claim or defense that arose out

    of the conduct, transaction, or occurrence set out—or attempted to be set out—in the

    original pleading.” (ECF No. 256 at 7.) Thus, he said, relation back was proper. As for

    Claim 3 and the proposed addition of McCarthy, Judge Neureiter said, “Given [the

    Court’s] conclusion that the claims of Ms. Ponce relate back, the Court does not need to

    address this issue.” (Id. at 6 n.1.) Judge Neureiter did not explain how relation back

    was possible as to Claim 3 when the relevant statute of limitations expired before

    Brayman filed this action.

           KeyPoint’s Objection reiterates its pre-Recommendation emphasis that the new

    claims are far too different from Brayman’s FLSA claim to qualify for relation back.

    (ECF No. 258 at 1–2, 4–7.) Much of this argument focuses on the additional discovery

    that KeyPoint believes will become necessary, which KeyPoint apparently deems to be

    a proxy for showing the allegedly vast differences between the FLSA claim and the

    proposed new claims—in other words, if significant new discovery will be required, Rule

    15(c)(1)(B) cannot be satisfied. (Id. at 5–6.)

           The Court does not dispute that, in some cases, additional or unexpected

    discovery could be evidence that a proposed new claim does not meet the Rule

    15(c)(1)(B) standard. However, the Court must start with the language of the rule itself:

    “the amendment asserts a claim or defense that arose out of the conduct, transaction,

    or occurrence set out—or attempted to be set out—in the original pleading.” The Court




                                                10
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 11 of 15




    agrees with Judge Neureiter that this language is satisfied here. Brayman seeks to add

    claims under California law that flow from the very same conduct underlying her FLSA

    claims. As Brayman’s counsel explained at oral argument before Judge Neureiter:

                  [O]ur legal theory is that defendant enforced unrealistic
                  productivity requirements and pressures from management
                  that forced employees to work off the clock in a manner that
                  violated overtime laws. That made their wage statements
                  inaccurate, that made them not receive their final wages
                  owed to them and that made them miss lunch and rest
                  periods.

    (ECF No. 257 at 9.) And, as already noted in Part IV.B, above, Brayman admits that

    her claims, other than her basic California failure-to-pay-overtime claim (Claim 2), are

    hangers-on, not claims that might merit relief even if KeyPoint already paid all wages

    required by law. Thus, Judge Neureiter is correct that the plain language of the rule is

    satisfied, and so it would be error not to apply relation back.

           Or at least it would be error as to all but Claim 3. But KeyPoint does not argue

    that the Court should reject Judge Neureiter’s analysis at least as to Claim 3. Oddly,

    KeyPoint instead objects that adding a new proposed plaintiff via reply brief is

    procedurally improper. (ECF No. 258 at 4 n.2.) This objection is aimed at nothing

    because Judge Neureiter did not allow Brayman to add a new plaintiff via reply brief.

    He specifically avoided addressing the procedural irregularity by ruling that all of

    Ponce’s claims (necessarily including Claim 3) relate back. (ECF No. 256 at 6 n.1.)

    And KeyPoint nowhere objects that that ruling was error as to Claim 3. Thus, the Court

    finds that no party has objected to Judge Neureiter’s recommendation that Claim 3

    should go forward.

           Even so, the Court normally reviews unobjected-to portions of a recommendation

    for “clear error,” because that is what the Federal Rules Advisory Committee


                                                 11
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 12 of 15




    recommends. See Fed. R. Civ. P. 72 advisory committee note to 1983 amendments

    (“When no timely objection is filed, the court need only satisfy itself that there is no clear

    error on the face of the record in order to accept the recommendation.”).

           There is no settled meaning of “clear error” in this context. The notion of “clear

    error” entered modern civil procedure parlance through Rule 52, where it is specifically

    applied to factual findings: “Findings of fact, whether based on oral or other evidence,

    must not be set aside unless clearly erroneous . . . .” Fed. R. Civ. P. 52(a)(6); see also

    Ornelas v. United States, 517 U.S. 690, 695 n.3 (1996) (“‘Clear error’ is a term of art

    derived from Rule 52(a) of the Federal Rules of Civil Procedure, and applies when

    reviewing questions of fact.”); United States v. U.S. Gypsum Co., 333 U.S. 364, 395

    (1948) (“A finding is ‘clearly erroneous’ when although there is evidence to support it,

    the reviewing court on the entire evidence is left with the definite and firm conviction that

    a mistake has been committed.”). Here, Judge Neureiter’s error was legal, not factual.

    But whatever the meaning of “clear error” in this context, the Court finds it inappropriate

    to adopt the Recommendation as to Claim 3, if only because it could create significant

    confusion about how far back Claim 3’s statute of limitations may reach if the Court

    ultimately approves a Rule 23 class and names Ponce as a class representative. If

    Claim 3 may go forward as to her, even though it is time-barred regardless of relation

    back, may it also go forward as to class members who are likewise time-barred?

    Rather than forcing the parties and the Court into a position where they might need to

    consider that question, the Court finds it prudent to instead reject the Recommendation

    as to Claim 3. Consequently, the Recommendation’s futility analysis is adopted in part

    and rejected in part.




                                                 12
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 13 of 15




           The Court further finds it is in the interest of justice to permit Brayman to add

    McCarthy as another named plaintiff, as proposed in Brayman’s pre-Recommendation

    reply brief. Normally the Court looks dimly on matters raised for the first time in a reply

    brief, but it is essentially a reply-brief concession (which is not itself so unusual), and

    KeyPoint has never explained how its arguments might have changed if it knew from

    the beginning that McCarthy was being put forth as a new named plaintiff.

    D.     Whether to Exercise Supplemental Jurisdiction

           The Court has found that Brayman’s proposed amendment need not be rejected

    as untimely, unduly prejudicial, or futile. But because the Court would be exercising its

    supplemental jurisdiction to hear these state-law claims, the Court has discretion to

    “decline” to hear them if, among other things, the state-law claims will “substantially

    predominate[] over the claim or claims over which the district court has original

    jurisdiction [i.e., Brayman’s FLSA claim].” 28 U.S.C. § 1367(c)(2).

           KeyPoint argued to Judge Neureiter that the Court should exercise this

    discretion. (ECF No. 240 at 14–15.) In the Recommendation, however, Judge

    Neureiter found that supplemental jurisdiction would serve the interests of judicial

    economy, convenience, and fairness better than two actions (this one and any action

    Ponce or another California employee might file in California). (ECF No. 256 at 7–8.)

    The Court agrees.

           Brayman’s new claims may substantially lengthen this case because of the

    motion practice that will likely follow. However, the Court is not convinced that the new

    claims will substantially predominate. Further, this case will already explore the factual

    basis for the new claims (KeyPoint’s alleged policies that, according to Brayman,

    caused KeyPoint employees to work overtime hours without overtime pay). Splitting


                                                  13
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 14 of 15




    that inquiry across two lawsuits would not serve the interests of judicial economy.

                             V. MOTION TO COMPEL ARBITRATION

           The last four pages of KeyPoint’s Objection is a section titled “Motion to Compel

    Arbitration.” (ECF No. 258 at 12–15.) KeyPoint argues that, even if the Court allows

    amendment by way of relation back, the “Pending Litigation Exception” contained in

    some California employees’ arbitration agreements does not excuse those employees’

    obligation to arbitrate disputes raised in the amended complaint. (Id.) See also

    Brayman III, 2019 WL 6838950, at *2–4 (analyzing the Pending Litigation Exception).

           The Court expresses no opinion on the potential interplay between relation back

    and the Pending Litigation Exception. KeyPoint’s choice to include this motion within

    the Objection violates both D.C.COLO.LCivR 7.1(d) (“A motion shall be filed as a

    separate document.”) and WJM Revised Practice Standard III.B (“All requests for the

    Court to take any action, make any type of ruling, or provide any type of relief must be

    contained in a separate, written motion. A request of this nature contained within a

    brief, notice, status report or other written filing does not fulfill this Practice Standard.”

    (boldface in original)). This portion of the Objection will therefore be stricken.

                                          VI. CONCLUSION

           For the reasons set forth above, the Court ORDERS as follows:

    1.     The March 17, 2020 Recommendation (ECF No. 256) is ADOPTED IN PART

           and REJECTED IN PART as stated above;

    2.     KeyPoint’s Objection (ECF No. 258) is OVERRULED;

    3.     Brayman’s Opposed Motion for Leave to Amend the Complaint to Add Party and

           Claims (ECF No. 222) is GRANTED;




                                                   14
Case 1:18-cv-00550-WJM-NRN Document 270 Filed 07/07/20 USDC Colorado Page 15 of 15




    4.    No later than July 9, 2020, Brayman shall file a clean (non-redline) version of her

          proposed amended complaint (ECF No. 246-2); and

    5.    The portion of KeyPoint’s Objection titled “Motion to Compel Arbitration” (ECF

          No. 258 as 12–15) is STRICKEN without prejudice to re-raising the same

          arguments at an appropriate time and in an appropriate format.


          Dated this 7th day of July, 2020.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              15
